Case 2:20-cv-00253-JDL Document 1-4 Filed 07/20/20 Pagelof2 PagelD #: 17

_§. DISTRICT +
UoIsTRICT oF WE

RECEIVES & LEB
SUL 28 2020

NOTICE & COVER LETTER: RIGHT TO PETITION THE COURT:
OO — ~ CHINETIN BERRY, CLERK

ay me
DEFRITIYCLERK

If a People is denied their right to petition the Court, be advised of the consequences listed
below:

 

1. A trespass against the 1st Amendment right to: "peaceably assemble, and petition the
government for a Redress of Grievances."

*This is a declared act of tyranny against the People in their own Nation and countries
therein, it is also a felony which shall come with a prison sentence.

2. A trespass against the 4th Amendment right for the people to remain "secure in their
effects" such as petitioning the court, and also trespasses the People's right against unlawful
seizures, seizing a Man's right is also a seizure of that Man's property.

*Seizing a Man's right is “extortion” under the jaw and is a felony.

3. A trespass against the 5th Amendment right to: "life, liberty, and private property"; because
rights are the People's property.

4. When a Public Servant in all 3 branches of government deny the right to petition the court
they trespass their Oath of Office under Article 5 Clause 3 of the U.S. Constitution.

5. A violation of the People's 1776 Declaration of Independence against a corrupt government.

*An employeee of government that denies the People's right to petition the Court is
corrupt and insubordinate.

6. Trespass against the People of Maine's Constitution Article 1 Section 2 "Ai/ power is
inherent in the people, all free governments are founded in their authority and instituted for
their benefit"

*This Article of Maine's Constitution specifically states that government is absolutely
free for the People to institute at anytime.

7. Most importantly all these rights are ordained to the People by God-Almighty, the creator of
heaven and earth.

By denying the right to petition a Court; you commit a declared act of tyranny; which in
Nations of the past before America had existed was a punishable by death, please do not take

1
Case 2:20-cv-00253-JDL Document 1-4 Filed 07/20/20 Page2of2 PagelD#: 18

advantage of the more forgiving nature of America's government by the People and deprive
their rights. The individual employee's principal is a co-conspirator in all these trespasses if
he/she does not honor the People's right to petition the court.

by: We the People of the united States of America
